Title: From George Washington to James Seagrove, 14 September 1791
From: Washington, George
To: Seagrove, James



Sir,
Philadelphia September 14th 1791.

Three letters of yours—two bearing the 16th and the other the 25. of August are just come to hand—Your former letters in July have also been received.
The Secretary of war will write to you on the subject of Indian affairs—and the Secretary of State will do the same on the business which respects the Negroes, when he returns from the visit he is now making to his family in Virginia.
It falls to my province to thank you for your communications of a private nature, which are very interesting and satisfactorily detailed—At all times it will afford me pleasure to receive information

with respect to the situation of matters in that quarter, not only as they regard ourselves, but neighbours also—Spaniards and Indians. I am Sir, your most obedient, humble servant

G. Washington.

